DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 10-16, 19, and 20 have been examined.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, 10-16, 19, and 20, drawn to receiving a purchase order for a smart device, and sending a write signal to provide network information to the smart device, classified in H04L67/34.
II. Claims 8, 9, 17, and 18, drawn to detecting whether network configuration is stored, and taking appropriate action depending on whether it is or is not stored, classified in H04L67/34.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as writing a signal to a smart device to provide it with requisite network configuration information, and enable it to access a network accordingly.  Subcombination II has separate utility such detecting that a network configuration information is stored for a smart device, and if so, accessing a network accordingly, regardless of the acquisition or ordering of the smart device, whether the network configuration information is stored .  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
 During a telephone conversation with Mr. Feng Ma on December 10, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-7, 10-16, 19, and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8, 9, 17, and 18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1-7, 10, 11-16, 19, and 20 are objected to because of the following informalities:  In the fifth line of claim 1, “in response to that the purchase order includes” would be better as “in response to the purchase order including” or as .  Appropriate correction is required.
Claims 4 and 7 are objected to because of the following informalities:  In the second line of claim 4, “in response to that the purchase order does not include” would be better as “in response to the purchase order not including” or as something like “in response to determining that the purchase order does not include”.  In the fifth line of claim 4, “and a home subscriber” would be better as “wherein a home subscriber”.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  In the fourth line of claim 5, “terminal comprising” should be “terminal comprises”; alternatively, the “wherein” at the beginning of the fourth line could be removed.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  In the fourth line of claim 6, “terminal comprising” should be “terminal comprises”; alternatively, the “wherein” at the beginning of the fourth line could be removed.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  In the fourth line of claim 7, “terminal comprising” should be “terminal comprises”; alternatively, the “wherein” at the beginning of the fourth line could be removed.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  In the first line of claim 10, “wherein the online shopping system comprising” should be either “wherein .  Appropriate correction is required. 
Claims 14 and 16 are objected to because of the following informalities:  At the end of the fourth line of claim 14, “smart device;” should be followed by the word “and”.  Appropriate correction is required.
Regarding claim 19, Examiner suggests that “to implement operations of the method of claim 1” would be better as “to implement the operations of the method of claim 1”.  As the claim is written, it might be anticipated by or obvious over a storage medium storing a computer program to implement only some of the operations of claim 1.
Claim 20 is objected to because of the following informalities:  In the fifth line of claim 20, “accessing” should be “access”.  In the tenth line of claim 20, “the network configuration information” poses a technical antecedent basis problem.  The network configuration information can be described as stored, but not necessarily as written; claim 1 recites “the write signal used to notify writing of the network configuration .  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-16 are objected to because claim 11 recites “An apparatus implementing the method claim, the apparatus comprising: a processor; and a memory device storing instructions for execution by the processor to perform operations of the method.”  Claims 11-16 thus fall within the statutory category of machine, whereas claim 1 falls within the statutory category of process.  When a dependent claim switches statutory categories, the interference test should be applied.  In this case, it would be possible to commit literal infringement of claims 11-16 without committing literal infringement of claim 1, since claims 11-16 merely recite instructions for execution by the processor, and the processor being configured to perform actions; the actions need not actually be performed.  Therefore, claims 11-16 are not in proper dependent form, and claim 11 should be rewritten as an independent claim.
Claim 19 is objected to because claim 19 recites “A non-transitory computer-readable storage medium having a computer program stored thereon for execution by a processing circuit to implement operations of the method of claim 19.”  Claim 19 thus falls within the statutory category of article manufacture, whereas claim 1 falls within the 
By contrast, claim 20 can remain in dependent form, because it recites: “An online shopping system implementing the method of claim 1, comprising the server and the smart device, wherein the smart device is configured to: [perform additional operations]”.  The claim language includes “implementing” instead of “for implementing”, and therefore describes an online shopping system actually implementing the method of claim 1, making literal infringement of claim 20 without literal infringement of claim 1.  If, however, Applicant wishes claim 20 to cover a shopping system which merely could be used to implement the method of claim 1, claim 20 should be rewritten in independent form.     

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 recites the limitation “the control terminal” in the fifth line.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the control terminal” in the fifth line.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Interpretation
Claim 1 includes the words “sending a write signal, the write signal is used to notify writing of the network configuration information to the smart device”; claim 10 has similar language, and claim 11 recites an apparatus configured to perform operations of the method of claim 1.  It is not clear just what “notify writing” is intended to mean, and the instant specification has “notify writing” without an explanation of precisely what is involved.  It could be that a server (or something) sends a write signal to the smart device, causing the network configuration information to be written to the smart device, or it could be that a server (or something) sends a write signal to some other computer or piece of apparatus, notifying the other computer or piece of apparatus to write the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qu (CN 109391699 A).  As per claim 1, Qu discloses a method for a smart device to access a network, which is applied to a server of an online shopping system (paragraphs 4, 6, 8, 23, 24, and 25), the method comprising: receiving a purchase order for the smart device submitted by a designated user, and determining the smart device shipped corresponding to the purchase order (paragraphs 29-33); and in response to .
As per claim 10, Qu discloses an online shopping system, wherein the online shopping system comprises a client-side and a server-side (paragraphs 4, 6, 30, 31, 34, 36, 43, 45, and 57-59; Figures 1 and 2), wherein the client-side is configured for [enabling] a designated user to submit a purchase order for a smart device to the server-side (ibid., notably paragraphs 57-59), the server-side is configured for receiving the purchase order for the smart device submitted by the designated user (paragraphs 4, 6, 25, 30, 31, 34, 36, 43-45, 50, and 57-59; Figures 1, 2, and 5) and determining the smart device shipped corresponding to the purchase order (paragraphs 29-33); and in response to the purchase order including at least one network configuration information, sending a write signal, the write signal being used to notify writing of the network configuration information to the smart device, so as to enable the smart device to access a network according to the network configuration information (paragraphs 8, 29-33, 55, 57, 58, 60, 61, 62, 63, and 69; Figures 1, 2, 3, and 4). 
As per claim 11, this is directed to an apparatus implementing the method of claim 1, and is therefore largely disclosed by Qu as applied to claim 1 above.  Qu further discloses explicitly an apparatus comprising a processor; and a memory device storing instructions for execution by the processor to perform operations of the method (paragraphs 6 and 73-77; Figures 6 and 7).  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qu (CN 109391699 A).  Claim 19 recites a non-transitory computer-readable storage medium having a computer program stored thereon for execution by a processing circuit to implement operations of the method of claim 1, and is therefore largely disclosed by Qu as applied to claim 1 above.  Qu further discloses a non-transitory computer-readable storage medium storing a computer program stored thereon for execution by a processor to implement operations (paragraphs 7 and 73-77; Figures 6 and 7) (a processing circuit, in context, is taken to mean a processor).  Thus, claim 19 would have been at least obvious over Qu to one of ordinary skill in the art of electronic commerce and/or telecommunication on the date of inventor’s Chinese priority. 
20 is rejected under 35 U.S.C. 103 as being unpatentable over Qu as applied to claim 1 above, and further in view of Nix et al. (U.S. Patent Application Publication 2011/0063994) and official notice.  Qu discloses an online shopping system comprising a server and a smart device, implementing the method of claim 1 (see the paragraphs and figures cited in the rejection of claim 1 above; in particular, see 4, 6, 8, 23, 24, and 25, 51, 57, 58, 69, and 73-77; Figures 6 and 7).  Qu further discloses that, based on network configuration information being written to a device, the device can connect to a network quickly with the written network configuration information, therefore saving the user’s valuable time, and optimizing the user experience of the smart device (paragraphs 51, 61, 62, and 69; Figure 3).  Qu does not expressly disclose that the smart device is configured to detect whether the network configuration information is stored, and in response to detecting that the network configuration information is stored, access the network according to the stored network configuration information, but official notice is taken that it is well known to detect whether information is stored or available, and in response to detecting or finding information, to take appropriate action.  Qu does not expressly disclose wherein upon the smart device reaching a coverage range corresponding to the network configuration information, and the smart device powering on for a first time, after delivery, the smart device is configured to automatically access the network according to the written network configuration information.  However, Nix teaches that when a networking device is shipped to the end user the networking device automatically interfaces to communicate with the wireless network selected by the end user at the ordering of the networking device so that communication with the network is automatically initiated (Abstract; . 

Allowable Subject Matter
Claims 2, 3, 5, and 6 are objected to as being dependent upon a rejected base claim, and objected to for informalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12, 13, and 15 are objected to as being dependent upon a rejected base claim, and objected to for informalities, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Qu (CN 109391699 A) discloses the limitations of claims 1 and 11.  Qu teaches an order number of a smart socket (paragraph 57) and a device identifier of an ordered network device (paragraph 65).  Neither is necessarily unique, but unique identifiers are well known, making acquiring a smart device identification of the smart device, wherein the smart device identification is configured to describe uniqueness of the smart device, .
This applies to parallel claims 2 and 12. 

Claims 4 and 7 are objected to as being dependent upon a rejected base claim, and objected to for informalities, and also rejected under 35 U.S.C. 112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Qu (CN 109391699 A) discloses the limitations of claim 1.  Qu teaches an order number of a smart socket (paragraph 57) and a device identifier of an ordered network device (paragraph 65).  Neither is necessarily unique, but unique identifiers are well known, so a smart device identification configured to describe uniqueness of the smart device is obvious.  However, Qu does not disclose, in response to the purchase order not including network configuration information, acquiring a smart device identification.  Neither Qu nor any other prior art of record discloses, or teaches in relevant context, sending the smart device identification to a control terminal, wherein a home subscriber of the control terminal is a user of the smart device, so that when the smart device which is delivered broadcasts a first identification, the control terminal determines .

Claims 14 and 16 are objected to as being dependent upon a rejected base claim, and objected to for informalities, and also rejected under 35 U.S.C. 112, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Qu (CN 109391699 A) discloses the limitations of claim 11.  Qu teaches an order number of a smart socket (paragraph 57) and a device identifier of an ordered network device (paragraph 65).  Neither is necessarily unique, but unique identifiers are well known, so a smart device identification used to describe uniqueness of the smart device is obvious.  However, Qu does not disclose that the processor is configured to acquire a smart device identification in response to the purchase order which does not include the network configuration information, and to send the smart device identification to a control terminal, wherein a home subscriber of the control terminal is a user of the smart device, so that when the smart device which is delivered broadcasts a first identification, the control terminal determines whether the delivered smart device is a target device, in response to whether the first identification matches with the smart device identification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nix et al. (U.S. Patent 9,455,965) is the patent issued on the .  
Kim et al. (U.S. Patent Application Publication 2016/0087838) disclose a retail triggered device configuration setup.  Zhang et al. (U.S. Patent Application Publication 2016/0295625) disclose a method and apparatus for network access.  Ren et al. (U.S. Patent Application Publication 20160330776) disclose a method and apparatus for f terminal device to access a wireless network.  Burns et al. (U.S. Patent Application Publication 2017/0208070) disclose a method and system for onboarding wireless-enabled products in a network.  Zhou (U.S. Patent Application Publication 2021/0136667) has been considered for possible double patenting (rejections not made).
There is a machine translation of Qu, CN109391699A, the translation obtained December 28, 2021.  (There is also a human translation of Qu, CN109391699A, translation obtained January 19, 2022, but this has been used in making rejections.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	January 25, 2022